Heather Clement




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 20, 2015

                                    No. 04-15-00153-CV

                                   Tina M. Allen SOUZA,
                                         Appellant

                                              v.

                                Heather Clement TESSMER,
                                          Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-15319
                         Honorable Peter A. Sakai, Judge Presiding

                                       ORDER
        In this accelerated appeal, on May 1, 2015, we granted Appellant’s first motion for
extension of time to file Appellant’s brief until May 18, 2015—for an extension of twenty days.
On the due date, Appellant moved this court for an additional ten-day extension of time to file
the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on May 28, 2015. See TEX.
R. APP. P. 38.6(d). No further extensions of time to file Appellant’s brief will be granted.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court